STAKELY, Justice.
On petition for certiorari the only point raised is the action of the court in giving the following charge at the request of the city.
“I charge you gentlemen of the jury that any reasonable doubt in your mind applicable to this case must be a doubt growing out of the evidence and may not be a doubt occurring to you from any source other than the evidence in this case.”
This is not reversible error. Tribble v. State, 145 Ala. 23, 40 So. 938; Simmons v. State, 158 Ala. 8, 48 So. 606; McNeal v. State, 18 Ala.App. 311, 92 So. 95, certiorari denied 207 Ala. 712, 92 So. 921.
Writ denied.
FOSTER, LIVINGSTON and LAWSON, JJ., -concur.